DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8 and 14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Shimezawa (US 20140185528).
In regards claims 1, 8 and 14, Shimezawa discloses a method and an apparatus, comprising: obtaining N reference signal groups (Shimezawa Fig. 1 antenna group 110-113, antenna group 114-117), wherein each of the N reference signal groups comprises at least two reference signals (Shimezawa Fig. 1 Item 105, 106), the at least two reference signals are reference signals that are simultaneously received (Shimezawa Fig. 1 note: Items 105 and 106 appear to be simultaneously received by Item 104), N > 1, and N is an integer (Shimezawa Fig. 1 N=2); and 
sending indication information, wherein the indication information indicates channel state information (Shimezawa paragraph 0049, 0110) of at least one reference signal in each of K reference signal groups, the K reference signal groups are at least one of the N reference signal groups (Shimezawa Fig. 1 antenna group 110-113, antenna group 114-117), 1 < K < N, and K is an integer.
Allowable Subject Matter
Claims 2-7, 8-13 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701. The examiner can normally be reached Monday-Thursday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSINCHUN LIAO/Primary Examiner, Art Unit 2641